Exhibit CODE OF BY-LAWS OF VECTREN CORPORATION AS MOST RECENTLY AMENDED AND RESTATED AS OF February 27, 2008 ARTICLE 1 Identification Section 1.1.Name.The name of the corporation is Vectren Corporation(the "Corporation"). Section 1.2.Fiscal Year.The fiscal year of the Corporation shall begin at the beginning of the first day of January in each year and end at the close of the last day of December next succeeding. ARTICLE 2 Shares Section 2.1.Certificates for Shares.Pursuant to Ind. Code § 23-1-26-7, the board of directors (the "Board") is authorized to issue shares without certificates.If the Board issues share certificates, such certificates shall be in such form as the Board may prescribe from time to time signed (either manually or in facsimile) by the Chief Executive Officer of the Corporation and either the Secretary or an Assistant Secretary of the Corporation. Section 2.2.Transfer of Shares.The shares of the Corpora­tion shall be transferable on the books of the Corpora­tion.If certificates are issued, the transfer of the shares shall occur upon surrender of the certificate or certificates representing the same, properly endorsed by the registered holder or by his duly authorized attorney, such endorsement or endorse­ments to be witnessed by one witness.The requirement for such witnessing may be waived in writing upon the form of endorsement by the President of the Corporation. Section 2.3.Record Ownership of Shares or Rights.The Corporation, to the extent permitted by law, shall be entitled to treat the person in whose name any share or right of the Corporation (a "Right") is registered on the books of the Corporation as the owner thereof, for all purposes, and shall not be bound to recognize any equitable or other claim to, or interest in, such share or Right on the part of any other person, whether or not the Corporation shall have notice thereof. ARTICLE 3 Meetings of Shareholders Section 3.1.Place of Meetings.All meetings of shareholders of the Corporation shall be held at such place, within or without the State of Indiana, as may be specified in the respective notices or waivers of notice thereof. Section 3.2.Annual Meeting. An annual meeting of the shareholders shall be held at such hour and on such date as the Board may select in each year for the purpose of electing directors for the terms hereinafter provided and for the transaction of such other business as may properly come before the meeting.The Board may postpone an annual meeting for which notice has been given in accordance with Section 3.4 of this Article 3.Failure to hold the annual meeting shall not work any forfeiture or a dissolution of the Corporation or affect the validity of any corporate action. Section 3.3.Special Meetings.
